GROSSCUP, Circuit Judge,
after stating the facts, delivered the opinion of the court.
In the planting and cultivation of corn, it is desirable that the hills be spaced equally apart, in order that the corn may be cultivated between the rows in both directions. This spacing was formerly accomplished by running furrows across the field in both directions from three to four feet apart, the intersections of the furrows being the places where the corn was dropped. In the earlier planters, the seed dropping device was operated by a lever, rocked by a man or boy riding upon the planter, who operated the lever so as- to drop the corn as' nearly as possible at the intersections. This method, however, did not produce accuracy, and the rows of corn were frequently found to be out of alignment.
Then came the device which employed ropes or wires, stretched across the field at regular intervals, along which were carried by the planter a forked lever, the rope or wire being provided with knots or tappets at prescribed distances. The fork was dipped by coming in contact with such knots, thereby causing a certain number of seeds to be dropped at uniform distances.
It was found however, that as a constant quantity, the rope could not be relied upon. It would lengthen or shorten according to the weather. Wire was substituted, consisting of links of the required length, the several links being flexibly united by interlocking eyes. The short free ends of the wires were then coiled backward upon *550the joints upon the body of the wire, to form a knot or tappet, designed to throw the fork lever. • This was known as the Barnes patent.
The shortcomings of the Barnes patent, need not be stated at length. The knot was too small. After a little use of the fork, "the knot would sometimes slip through without tipping the fork, thereby leaving the corn unplanted, but conveying no knowledge of the failure to the driver of the planter. Then too, the end of the coiled wire, coming in contact with the fork first, tended to wear the fork by cutting grooves into it. On account of this and other faults, there arose a demand that the difficulty be remedied, the successful reply to- which was the patent in suit, taken out twelve years later.
In the meantime, however, other devices were employed to avoid the difficulty. Some took the form of bulbs, buttons or balls, attached to the wire, but extraneous' thereto. So far as an increase of dimensions went, these devices answered their purpose, but they lacked endurance. The continual blows delivered to the bulb required resistance of a more robust character than was contained in a bulb thus artificially attached.
In the patent under consideration, the knot is made from the wire itself, and its dimensions over the Barnes knot increased by employing longer free ends at the interlocking eyes, and after .coiling these, as in the Barnes device, coiling them back again upon the first coil, toward the interlocking eyes. This method at once increases the size of the Barnes knot, and leaves the end of the wire when the knot is completed, not toward the front, where it will receive the blow, but behind the knot and protected thereby. Its superiority over its predecessors was soon proven, and it is now in general use. Undoubtedly its usefulness is in the fact that it overcomes the tendency to cut the fork, and, without losing the resistance of the Barnes knot, obtains the necessary increase of dimension.
The single inquiry is: Does this constitute patentable invention? The advance seems simple enough. One wonders why, pending its adoption, twelve years went by. But the same wonder accompanies every step forward in the useful arts. The eye that sees a thing already embodied in mechanical form gives little credit to the eye that first saw it in imagination. But the difference is just the difference between what is common observation and what constitutes an act of creation. The one is the eye of inventive genius; the other of a looker on after the fact.
Considering the utility of the new knot, and the unavailing efforts, prior to the patent in suit, to reach some correction of the existing defects, and the length of time those efforts went on, we are convinced that the patent under consideration evinces something more than mere mechanical skill. The decree below will be reversed, with instructions to enter a decree sustaining the patent, and restraining appellee from its infringement.